TODD, Presiding Judge,
concurring.
All that my respected colleague has written is the law and unavoidable result of the record which was made in the Trial Court.
However, two points deserve emphasis in connection with the issues on appeal.
The first point is that an easement is not a fee simple title — it is merely an encumbrance upon the fee simple title which remains in the owner of the subservient title. For this reason, the very heart and substance of compensation for an easement is the detriment of the easement to the usefulness, ergo, value of the subservient estate. There can be no valid complaint that the jury granted no incidental damages because incidental damages are the essence of compensation for an easement.
The other point is that the jury was frustrated by the extremes of testimony on either side. Plaintiff’s “experts” testified that the remaining property was undamaged by the easement. It is elemental knowledge deducible by any rational, well informed individual the value of property is diminished by an easement which interferes with the use of the property without being of some special and compensating benefit. Perhaps plaintiff’s experts intended to testify that the damage to the property did not exceed the valuation stated for the easement itself. Such would have been a valid and acceptable opinion, but it was not so expressed.
The expansive estimates of damage by defendants’ witnesses were obviously unac*774ceptable to the jury who were left with no evidence upon which to base a modest amount of incidental damages in addition to the value of the easement; hence the jury simply and understandably awarded no incidental damages as such.
While I am satisfied that the easement did result in incidental damage to the residue, I am likewise satisfied that the verdict cannot be set aside for failure to award incidental damages because incidental damages were the essence of the award that was made.
It is hoped that the foregoing will contribute somewhat to the technique of trial of eminent domain suits for easement.